                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 31, 2019
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

FLOUR BLUFF INVESTMENT, INC.; dba §
CANDLEWOOD SUITES,                §
                                  §
      Plaintiffs,                 §
VS.                               §               CIVIL ACTION NO. 2:19-CV-147
                                  §
MT. HAWLEY INSURANCE COMPANY, §
                                  §
      Defendant.                  §

                                        ORDER

      Upon further review, the Court finds that the Notice of Removal is not deficient

for failure to attach all executed process in the case. The Court VACATES the Order

(D.E. 3) of May 29, 2019 as entered in error.

      ORDERED this 30th day of May, 2019.

                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




1/1
